IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 February 18, 2009
                                 No. 07-51030
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

OMAR EDUARDO HERMOSILLO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1259-ALL


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Omar Eduardo Hermosillo appeals following his guilty plea convictions for
conspiracy to possess with the intent to distribute 500 grams or more of
methamphetamine, use of a firearm during and in relation to a drug trafficking
crime, being a felon in possession of a firearm, and being a fugitive in possession
of a firearm. As his sole argument on appeal, Hermosillo argues that his trial
counsel rendered ineffective assistance.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 07-51030

         “The general rule in this circuit is that a claim for ineffective assistance
of counsel cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotations, alteration, and citation omitted). “Except
in those rare instances where an adequate record exists to evaluate such a claim
on direct appeal, this court generally declines to address it, without prejudice to
it being raised under [28 U.S.C.] § 2255.” United States v. Pierce, 959 F.2d 1297,
1301 (5th Cir. 1992).
         Hermosillo did not raise his claim of ineffective assistance in the district
court.     Moreover, an adequate record does not exist to evaluate all of
Hermosillo’s allegations. Accordingly, we decline to address Hermosillo’s claims,
without prejudice to Hermosillo’s rights to raise them in a timely 28 U.S.C.
§ 2255 motion.
         AFFIRMED.




                                           2